Citation Nr: 1455148	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in February 2010.  The Board originally remanded the appeal to the RO for further development in April 2012 and April 2014.  

The issues of fibromyalgia, chronic diarrhea, Gulf War Syndrome, left shoulder disability, and adjustment disorder been raised by the record and were previously referred to the RO Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has not yet developed these claims.  Therefore, the Board still does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in April 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board acknowledges that the examiner based his negative opinions on an inaccurate factual basis.  He noted no complaints related to the knee, back, or shoulder during service.  The service treatment records, on the contrary, show complaints regarding these areas during service.  The Veteran's entrance examination in June 2001 showed mild scoliosis with good range of motion.  On his April 2006 post-deployment health assessment, the Veteran reported back pain, muscle aches, and swollen, stiff, or painful joints during deployment.  On his September 2006 report of medical history, the Veteran reported painful shoulder, recurrent back pain, swollen or painful joints, and knee trouble.  He specifically noted that he hurt his right shoulder in a motorcycle accident, that his back and neck hurt all the time especially after physical activity, and that both knees lock up and give out.  Additionally, in the report of medical examination, the examiner noted the motorcycle accident, noting daily shoulder pain with extension and rotation, as well as reduced range of motion.  He also noted a knee problem.  

The Board finds the April 2012 VA examination opinions to be insufficient to determine the claim.  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

The Board remanded the issue for a second time to provide the Veteran with another VA examination to correct any deficiency in the original examination, but the Veteran failed to appear.  The Board acknowledges that neither the Veteran nor his representative has claimed a lack of notice of the examination or any other good cause for not reporting to the examination.  The Board notes that information from such an examination would have been relevant and potentially probative of the Veteran's contentions as to his claimed disabilities.  Although the Veteran is responsible for attending medical evaluations, the Board notes that based on the evidence of record a new VA opinion may be provided based upon a review of the claims file without an examination should the Veteran once again fail to report.  See Wood v. Derwiski, 1 Vet. App. 190,193 (1991) ("The duty to assist is not a one-way street.")

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his back, shoulder, and knee symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his right shoulder, left knee, and back disabilities.  If the Veteran does not appear for these examinations, the examiner is asked to review the claims file and provide a medical nexus opinion based upon the Veteran's current diagnoses provided in April 2012, his complaints during service, and the remaining evidence located in the claims folder.  The examiner should address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed left knee disability had its onset during service or is causally or etiologically related to service?  The examiner should specifically address the Veteran's in-service complaints.  

b.)  Is it at least as likely as not that the Veteran's diagnosed right shoulder disability had its onset during service or is causally or etiologically related to service?  The examiner should specifically address the Veteran's in-service complaints.    

c.)  Is it at least as likely as not that the Veteran's diagnosed back disability had its onset during service or is causally or etiologically related to service?  The examiner should specifically address the Veteran's in-service complaints.  

d.)  Was it at least as likely as not that the Veteran's pre-existing mild scoliosis was permanently aggravated during service?

All findings and conclusions should be set forth in a legible report.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Following completion of the above-requested development, to the extent possible, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




